Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is responsive to a REQUEST FOR CONTINUED EXAMINATION filed on September 23, 2022 for patent application 17/077517.
Status of Claims
2.	 Claims 1-20 were examined in the previous office action dated July 14, 2022. As a response to the July 14, 2022 office action, Applicant has Amended claims 1, 9, and 17.
Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3,	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

4.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Forbes, JR. et al. (U.S. Publication Number: 2010/0235008).
As to independent claim 1, Forbes discloses a system for managing power on an electric power grid, comprising: at least one active load client constructed and configured for communication with a server and at least one power consuming device (e.g., active load client device interface is operable to communicate the control signals to the active load client device and to receive the information from which power consumed by the devices) (see Paragraph [0035]); 
at least one meter configured to measure power consumption by the at least one power consuming device (e.g., read meters) (see Paragraph [[0063] and [0074]);
wherein the at least one power consuming device includes at least one Heating, Ventilation, and Air Conditioning (HVAC) unit (e.g., one or more power consuming devices e.g., HVAC unit, hot water heater, air purifier system, pool pump, etc.) (see Paragraph [0016]); 
wherein the at least one active load client receives at least one request message, including preference information for the at least one power consuming device (e.g., active load clients 300 installed at their residences or businesses, as well as a description of specific operating instructions e.g., customer preferences, such as set points and maximum permitted variances) (see Paragraph [0067]); 
wherein based on the preference information, the at least one active load client transmits at least one power reduction command to the at least one power consuming device (e.g., power consumption information is then used by the ALC manager 108 to determine the active load clients 300 to which to send a power reduction or "Cut" message during a power reduction) (see Paragraph [0069]); 
wherein the at least one power reduction command causes the at least one power consuming device to turn off in real time (e.g. upon receiving instruction e.g., a "Cut" instruction from the master event manager 106 to reduce power consumption for a specified utility, the ALC manager 108 determines which active load clients 300 and/or individually controlled devices to switch to the "OFF" state based upon present or prior power consumption data stored in the ALD database 124) (see Paragraph [0071]); 
wherein the at least one meter generates an actual value corresponding to a reduction in power consumed by the at least one power consuming device (e.g., net metering) (see Paragraph [0018], [0048]); and 
wherein the at least one active load client transmits at least one update message to the server (e.g., ALD database 124 may be updated by an active load client 300) (see Paragraph [0136]), wherein the at least one update message includes information regarding a status of the at least one power consuming device (e.g., device control manager 314 also processes "Query Request" or equivalent commands or messages from the ALD 100 by querying a status response generator 304, which maintains the type and status of each device controlled by the active load client 300, and providing the statuses to the ALD 100) (see Paragraph [0087]). 
As to independent claim 9, Forbes discloses a system for managing power on an electric power grid, comprising: at least one active load client constructed and configured for communication with a server and at least one power consuming device (e.g., active load client device interface is operable to communicate the control signals to the active load client device and to receive the information from which power consumed by the devices) (see Paragraph [0035]); at least one meter configured to measure power consumption by the at least one power consuming device (e.g., read meters) (see Paragraph [[0063] and [0074]); wherein the at least one active load client receives a power control message from the server, wherein the power control message includes a curtailment request for the at least one power consuming device (e.g., The "How Much" command requests information for the amount of power e.g., in megawatts that can be reduced by the requesting utility control center 200) (see Paragraph [0063]); wherein the at least one active load client receives at least one request message, including preference information for the at least one power consuming device (e.g., active load clients 300 installed at their residences or businesses, as well as a description of specific operating instructions e.g., customer preferences, such as set points and maximum permitted variances) (see Paragraph [0067]); wherein based on the preference information, the at least one active load client transmits at least one power reduction command to the at least one power consuming device (e.g., power consumption information is then used by the ALC manager 108 to determine the active load clients 300 to which to send a power reduction or "Cut" message during a power reduction) (see Paragraph [0069]); wherein the at least one power reduction command causes the at least one power consuming device to turn off in real time (e.g. upon receiving instruction e.g., a "Cut" instruction from the master event manager 106 to reduce power consumption for a specified utility, the ALC manager 108 determines which active load clients 300 and/or individually controlled devices to switch to the "OFF" state based upon present or prior power consumption data stored in the ALD database 124) (see Paragraph [0071]); wherein the at least one meter generates an actual value corresponding to a reduction in power consumed by the at least one power consuming device (e.g., net metering) (see Paragraph [0018], [0048]); and wherein the at least one active load client transmits at least one update message to the server (e.g., ALD database 124 may be updated by an active load client 300) (see Paragraph [0136]), wherein the at least one update message includes information regarding a status of the at least one power consuming device (e.g., device control manager 314 also processes "Query Request" or equivalent commands or messages from the ALD 100 by querying a status response generator 304, which maintains the type and status of each device controlled by the active load client 300, and providing the statuses to the ALD 100) (see Paragraph [0087]) . 
As to independent claim 17, Forbes discloses a system for managing power on an electric power grid, comprising: at least one active load client constructed and configured for communication with a server and at least one power consuming device (e.g., active load client device interface is operable to communicate the control signals to the active load client device and to receive the information from which power consumed by the devices) (see Paragraph [0035]); at least one meter configured to measure power consumption by the at least one power consuming device (e.g., read meters) (see Paragraph [[0063] and [0074]); wherein the at least one power consuming device includes at least one Heating, Ventilation, and Air Conditioning (HVAC) unit (e.g., one or more power consuming devices e.g., HVAC unit, hot water heater, air purifier system, pool pump, etc.) (see Paragraph [0016]); wherein the at least one active load client receives a power control message from the server, wherein the power control message includes a curtailment request for the at least one power consuming device (e.g., The "How Much" command requests information for the amount of power e.g., in megawatts that can be reduced by the requesting utility control center 200) (see Paragraph [0063]); wherein the at least one active load client receives at least one request message, including preference information for the at least one power consuming device (e.g., active load clients 300 installed at their residences or businesses, as well as a description of specific operating instructions e.g., customer preferences, such as set points and maximum permitted variances) (see Paragraph [0067]); wherein the preference information includes at least one temperature set point for the at least one HVAC unit (e.g., customer personal settings 138, such as temperature) (see Paragraph [0087]); wherein based on the preference information, the at least one active load client transmits at least one power reduction command to the at least one power consuming device (e.g., power consumption information is then used by the ALC manager 108 to determine the active load clients 300 to which to send a power reduction or "Cut" message during a power reduction) (see Paragraph [0069]); wherein the at least one meter generates an actual value corresponding to a reduction in power consumed by the at least one power consuming device (e.g., net metering) (see Paragraph [0018], [0048]); and wherein the at least one power reduction command causes the at least one power consuming device to turn off in real time (e.g. upon receiving instruction e.g., a "Cut" instruction from the master event manager 106 to reduce power consumption for a specified utility, the ALC manager 108 determines which active load clients 300 and/or individually controlled devices to switch to the "OFF" state based upon present or prior power consumption data stored in the ALD database 124) (see Paragraph [0071]). 
As to dependent claim 2, Forbes teaches the system of claim 1, wherein the server generates at least one consumer profile associated with the at least one active load client, wherein the preference information is included in the at least one consumer profile (e.g., customer contact information, such as names, addresses, phone numbers, email addresses, and associated utility companies for all customers having active load clients 300 installed at their residences or businesses, as well as a description of specific operating instructions e.g., customer preferences, such as set points and maximum permitted variances) (see Paragraph [0067]). 
As to dependent claim 3, Forbes teaches the system of claim 1, wherein the preference information includes at least one temperature set point for the at least one HVAC unit, energy used in a given time period, average energy used in the given time period, drift time per unit temperature, average drift time, power time per unit temperature, and/or average power time per unit temperature (e.g., power consumption data may include power consumed, current drawn, duty cycle, operating voltage, operating impedance, time period of use, set points, ambient and outside temperatures during use, and/or various other energy use or environmental data; customer personal settings 138, such as temperature) (see Paragraph [0071] and [0087]). 
As to dependent claim 4, Forbes teaches the system of claim 1, wherein the preference information includes location data for the at least one power consuming device (e.g., optionally indicate general geographic areas or specific locations for power load reduction) (see Paragraph [0063]). 
As to dependent claim 5, Forbes teaches the system of claim 1, wherein the preference information includes priority data, wherein the priority data indicates an order in which each of the at least one power consuming device should be turned off (e.g., priorities of device control e.g., during a power reduction control event, hot water heater and pool pump are turned off before HVAC unit is turned off) (see Paragraph [0087]). 
As to dependent claim 6, Forbes teaches the system of claim 1, wherein the at least one active load client includes at least one programmable thermostat (e.g., programmable thermostats) (see Paragraph [0007]). 
As to dependent claim 7, Forbes teaches the system of claim 1, wherein the at least one active load client is further constructed and configured for communication with a database, wherein the database generates a curtailment value for the at least one power consuming device (e.g., The "How Much" command requests information for the amount of power e.g., in megawatts that can be reduced by the requesting utility control center 200) (see Paragraph [0063]). 
As to dependent claim 8, Forbes teaches the system of claim 7, wherein the curtailment value is confirmed by measurement and verification of a reduction in consumed power due to the at least one power consuming device turning off (e.g., a response to a "How Much" command returns an amount of power that can be cut; an "Event Ended" acknowledgement message confirms that the present ALD transaction has ended) (see Paragraph [0064]). 
As to dependent claim 10, Forbes teaches the system of claim 9, wherein the server generates at least one consumer profile associated with the at least one active load client, wherein the preference information is included in the at least one consumer profile (e.g., customer contact information, such as names, addresses, phone numbers, email addresses, and associated utility companies for all customers having active load clients 300 installed at their residences or businesses, as well as a description of specific operating instructions e.g., customer preferences, such as set points and maximum permitted variances) (see Paragraph [0067]). 
As to dependent claim 11, Forbes teaches the system of claim 9, wherein the at least one power consuming device includes at least one Heating, Ventilation, and Air Conditioning (HVAC) unit (e.g., one or more power consuming devices e.g., HVAC unit, hot water heater, air purifier system, pool pump, etc.) (see Paragraph [0016]). 
As to dependent claim 12, Forbes teaches the system of claim 11, wherein the preference information includes at least one temperature set point for the at least one HVAC unit (e.g., customer personal settings 138, such as temperature) (see Paragraph [0087]). 
As to dependent claim 13, Forbes teaches the system of claim 9, wherein the preference information includes location data for the at least one power consuming device (e.g., optionally indicate general geographic areas or specific locations for power load reduction) (see Paragraph [0063]). 
As to dependent claim 14, Forbes teaches the system of claim 9, wherein the at least one active load client includes at least one programmable thermostat (e.g., programmable thermostats) (see Paragraph [0007]). 
As to dependent claim 15, Forbes teaches the system of claim 9, wherein the preference information includes priority data, wherein the priority data indicates an order in which each of the at least one power consuming device should be turned off (e.g., priorities of device control e.g., during a power reduction control event, hot water heater and pool pump are turned off before HVAC unit is turned off) (see Paragraph [0087]). 
As to dependent claim 16, Forbes teaches the system of claim 9, wherein the at least one active load client is further constructed and configured for communication with a database, wherein the database generates a curtailment value for the at least one power consuming device (e.g., The "How Much" command requests information for the amount of power e.g., in megawatts that can be reduced by the requesting utility control center 200) (see Paragraph [0063]), and wherein the curtailment value is confirmed by measurement and verification of a reduction in consumed power due to the at least one power consuming device turning off (e.g., a response to a "How Much" command returns an amount of power that can be cut; an "Event Ended" acknowledgement message confirms that the present ALD transaction has ended) (see Paragraph [0064]). 
As to dependent claim 18, Forbes teaches the system of claim 17, wherein the server generates at least one consumer profile associated with the at least one active load client, wherein the preference information is included in the at least one consumer profile (e.g., customer contact information, such as names, addresses, phone numbers, email addresses, and associated utility companies for all customers having active load clients 300 installed at their residences or businesses, as well as a description of specific operating instructions e.g., customer preferences, such as set points and maximum permitted variances) (see Paragraph [0067]). 
As to dependent claim 19, Forbes teaches the system of claim 17, wherein the preference information further includes location data for the at least one power consuming device (e.g., optionally indicate general geographic areas or specific locations for power load reduction) (see Paragraph [0063]). 
As to dependent claim 20, Forbes teaches the system of claim 17, wherein the at least one active load client includes at least one programmable thermostat (e.g., programmable thermostats) (see Paragraph [0007]).

Response to Arguments
5.	Applicant’s amendments and arguments filed on September 23, 2022 have been fully considered.  The arguments are not persuasive and amendments do not overcome the original art rejection. The following are the Examiner’s observations in regard thereto.  
Applicant Argues:
Forbes nowhere discloses an actual value corresponding to reduction in power being generated at a meter. 
Examiner Responds:
Examiner is not persuaded. In addition to the office action above, see prior art Forbes paragraph [0071] for “upon receiving instruction e.g., a "Cut" instruction from the master event manager 106 to reduce power consumption for a specified utility, the ALC manager 108 determines which active load clients 300 and/or individually controlled devices to switch to the "OFF" state based upon present or prior power consumption data stored in the ALD database 124.” Under such consideration, the prior art teaches the claimed “at least one meter generates an actual value corresponding to a reduction in power consumed by the at least one power consuming device.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117